Exhibit 10.28
AMENDMENT NUMBER 2
TO THE
WILLBROS GROUP, INC.
AMENDED AND RESTATED
2006 DIRECTOR RESTRICTED STOCK PLAN
1. Introduction. On June 14, 2006, the Board of Directors (the “Panama Board”)
of Willbros Group, Inc., a Republic of Panama corporation (the “Panama
Corporation”), adopted, and on August 2, 2006, the stockholders of the Panama
Corporation approved, the Willbros Group, Inc. 2006 Director Restricted Stock
Plan (the “Plan”). On January 9, 2007, the Panama Board amended the Plan and on
January 15, 2008, the Panama Board amended and restated the Plan (the “Amended
and Restated Plan”). The Amended and Restated Plan provides for the award of
Shares of Restricted Stock or RSRs to Eligible Directors. The Amended and
Restated Plan was amended on May 29, 2008 to increase the number of Shares
available for Awards. On March 3, 2009, Willbros Group, Inc., a Delaware
corporation (the “Corporation”), assumed all of the rights, duties, and
obligations of the Panama Corporation under the Amended and Restated Plan and
the Amended and Restated Plan was further amended to clarify that the
Corporation would assume ongoing responsibility for the Amended and Restated
Plan. Terms used in this Amendment Number 2 to the Amended and Restated Plan and
not defined herein shall have the meanings ascribed to such terms in the Amended
and Restated Plan.
2. Purpose. The Corporation believes that certain inequities may result from the
timing and vesting of Annual Awards as currently provided under the Amended and
Restated Plan and that a limit should be placed on the number of shares included
in an Annual Award. The purpose of this Amendment is to eliminate the
possibility of such inequities and to limit the number of Shares included in an
Annual Award.
3. Amendments.

  (a)  
The following new definitions shall be inserted in their respective
alphabetically appropriate places in Section 2 (Definitions) of the Amended and
Restated Plan:

“ ‘Annual Meeting’ means the annual meeting of the stockholders of the
Corporation held pursuant to the bylaws of the Corporation.”
“ ‘Business Day’ means a day on which Shares are traded on the NYSE.”

  (b)  
Section 6(b) of the Amended and Restated Plan shall be amended to read in its
entirety as follows:

“(b) Annual Awards. Except as provided in the next sentence, on the first
Business Day following the Annual Meeting each year on which an Eligible
Director continues to be an Eligible Director, such Eligible Director shall be
awarded (i) that number of Shares of Restricted Stock or RSRs equal to the
lesser of (x) 5,000 or (y) the number determined by dividing $75,000 by the Fair
Market Value on the date of the Award plus (ii) an amount of cash, if any, equal
to $75,000 less the Fair Market Value of 5,000 shares on the date of the Award.
On the first Business Day following the Annual Meeting each year on which an
Eligible Director who is the Chairman of the Board continues to be an Eligible
Director, such Chairman of the Board shall be awarded (i) that number of Shares
of Restricted Stock or RSRs equal to the lesser of (x) 10,000 or (y) the number
determined by dividing $150,000 by the Fair Market Value on the date of the
Award plus (ii) an amount of cash, if any, equal to $150,000 less the Fair
Market Value of 10,000 shares on the date of the Award. The number of Shares or
RSRs so determined shall be rounded to the nearest number of whole Shares or
RSRs (subject to adjustment as provided in Section 9). Except as otherwise
provided herein, the Shares or RSRs subject to an Annual Award shall vest on the
first anniversary of the date of the Award.”

 

 



--------------------------------------------------------------------------------



 



4. No Change. Except as specifically set forth herein, this Amendment does not
change the terms of the Plan.
5. Effective Date. This Amendment shall take effect and be adopted as of
January 8, 2010.
Executed as of January 8, 2010.

             
ATTEST:
      WILLBROS GROUP, INC.
 
           
/s/ Lori Pinder
      By:   /s/ Robert R. Harl
 
           
Lori Pinder
          Robert R. Harl
Deputy Corporate Secretary
          President and Chief Executive Officer

Approved by the Board of Directors as of January 8, 2010.

 

2